Citation Nr: 1014690	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service in the Philippine Commonwealth 
Army from December 22, 1941 to October 4, 1942 and from 
February 2, 1945 to June 24, 1946.  The Veteran's active duty 
service included Prisoner of War (POW) status from April 10, 
1942 to October 4, 1942.  The Veteran died in January 1987 
and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim of service connection for the cause of the veteran's 
death.

The Board remanded the claim in November 2008 and April 2009 
for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran was a POW; he was not service-connected for 
any disability during his lifetime.

2.  The certificate of death lists the cause of death as 
heart failure.

3.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

In a claim for service connection for the cause of the 
veteran's death, notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death, (2) an explanation of the evidence 
and information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).

The RO provided the appellant with complete notice in July 
2009, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a February 2020 supplemental statement of 
the case, following the provision of notice.  She provided no 
additional evidence.

The notification substantially complied with the specificity 
requirements of Hupp v. Nicholson; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

VA has obtained service treatment records, obtained private 
post-service medical records, and assisted the appellant in 
obtaining evidence.  VA has not obtained a medical opinion 
regarding the cause of the Veteran's death, as there is no 
indication that the Veteran's death was related to service or 
a service-connected disability.  The duty to obtain a medical 
opinion is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.

II.  Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  She believes he died from beri beri heart 
disease and pulmonary tuberculosis due to his being a POW.  

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service- connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  38 C.F.R. § 
3.312(c)(4).  The regulation further notes that, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4).

Service connection for cause of the Veteran's death is in 
order when a veteran was a former POW and was interned or 
detained for not less than 30 days, and dies from beriberi 
(including beriberi heart disease), atherosclerotic heart 
disease ,or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c).  The term beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  Id.  

The Veteran's service treatment records, including discharge 
examination in 1946 are negative for any findings, 
complaints, or treatment of a cardiovascular disease or 
pulmonary tuberculosis.  

The Veteran was hospitalized due to active pulmonary 
tuberculosis, anemia, and laryngitis from February 1979 to 
June 1979.  His blood pressure was noted to have been 100/70.  

In December 1981, the Veteran requested nonservice-connected 
pension due to old age.  The claim was denied.  In July 1982, 
the Veteran requested service connection for pulmonary 
tuberculosis.  The claim was denied.  

The Veteran died in January 1987.  The death certificate 
lists the cause of the Veteran's death as heart failure.  No 
other underlying cause of death was noted. 

The Veteran was a POW for more than 30 days.  Therefore, the 
law and regulations governing POW-associated disabilities are 
applicable to him.  The evidence of record does not establish 
that the Veteran ever had a cardiovascular disease.  
Available service records make no mention of heart disease.  
Although the Veteran's death was caused by heart failure, 
this does not necessarily mean that the Veteran had an 
underlying heart disease.  Heart failure is not specific to a 
former POW as defined under 38 C.F.R. § 3.309(c).  As such, 
presumptive service connection is not warranted in this case.

A claimant is not precluded from establishing service 
connection for cause of the Veteran's death with proof of 
direct causation.  The appellant argues that the diseases 
that caused the Veteran's death, heart disease and pulmonary 
tuberculosis, were contracted in service while he was a POW.  
The appellant's own opinions and statements that the Veteran 
ever had heart disease, and linking the cause of death to 
putative diseases in service are not competent evidence in 
this case.  During the Veteran's lifetime, a claim of service 
connection for pulmonary tuberculosis was denied; and he 
never requested service connection for any cardiovascular 
disease.  While a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

In light of the above, the Board finds that the probative 
evidence of record does not show that the Veteran had a 
disability related to active service, which was the principal 
or contributory cause of his death.  The preponderance of the 
evidence is against the claim, and service connection for the 
cause of the Veteran's death is not warranted. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


